Citation Nr: 1440795	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-20 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement for service connection for ischemic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of a March 2014 written appellate brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he was exposed to Agent Orange as a result of his duties aboard the USS Herbert J. Thomas when he was stationed in Vietnam from June 1967 until November of 1968.  More specifically, he alleges that the USS Herbert J. Thomas operated in the Saigon River Delta from November 1967 to November 1968.  The record indicates that the Veteran served on the USS Herbert J. Thomas during the relevant time period; however, there is insufficient information regarding the location of the ship during that time period.  

The Board recognizes the AOJ's development to date, but given the specific contentions of the Veteran regarding his inland waterway travel while assigned to the USS Herbert J. Thomas, additional development is needed.  In particular, the Veteran's service personnel records are not in the record, and a request for verification regarding the location of the USS Herbert J. Thomas is needed from the Joint Services Records Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's complete service personnel records.  If the records are unavailable, the claims files should be properly documented. 

2.  The AOJ should request that the Veteran provide a more specific time frame(s) for his claimed inland waterway travel, if possible.  It is noted that the Veteran has identified inland waterway travel from November 1967 until November 1968.  

3.  After completion of the above actions, the AOJ should contact the JSRRC to request verification of the Veteran's alleged inland waterway travel while assigned to the USS Herbert J. Walker consistent with him claims of inland waterway travel and position in the Saigon River Delta.  

Such development should be consistent with the procedures outlined in M21-1MR, IV.ii.1.H.28.h-j.  All attempts and responses should be documented.

4.  After completing the above actions, and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.   If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



